Citation Nr: 9929089	
Decision Date: 10/08/99    Archive Date: 10/21/99

DOCKET NO.  96-17 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for fracture of the left 
forearm and wrist by aggravation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel


INTRODUCTION

The veteran had active service from December 1960 to January 
1967.

This matter arises before the Board of Veterans' Appeals 
(Board) from a July 1995 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.

According to a contact sheet from the RO dated in October 
1996, the veteran cancelled via the telephone his previous 
request for a personal hearing.


FINDING OF FACT

Private medical opinions have been submitted that relate the 
veteran's current left forearm and wrist disability to his 
period of service.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
current left forearm and wrist disability is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The report from enlistment examination conducted in December 
1960 discloses a prior fracture of the left arm, not 
considered disabling and without residuals.  A report at 
discharge and re-enlistment dated in November 1964 is 
negative for any pertinent findings as is a discharge 
examination dated in January 1967 related to the veteran's 
second period of service.  

Post-service records include various VA outpatient records 
for treatment rendered from 1989 to 1995.  Additionally, in 
VA examination and x-ray studies conducted in January 1995, 
the examiner recited the veteran's reported history of injury 
to the left thenar muscle in 1963 while in the service.  The 
report also discloses that the veteran recovered from the 
laceration and a scar remained.  Findings included an old 
healed fracture of the distal ulna and associated deformities 
without acute radiographic abnormalities.  

In two private medical opinions dated in October 1995 and 
December 1996, the physicians note an obvious current problem 
of the left forearm and wrist related to a prior childhood 
injury.  Further, the physicians rendered opinions that it 
seemed reasonable that the veteran's period of service 
contributed to his present level of impairment due to the 
nature of the activities that the veteran had to perform.  
Both physicians indicated that the veteran's wrist currently 
was in a degenerative process, but stated that it was 
difficult to ascertain the extent to which service 
contributed to the veteran's disability.  Apparently, the 
veteran had no further injuries to the left wrist and forearm 
post-service.  

Analysis

In this case, the veteran claims entitlement to service 
connection for aggravation of a fracture of the left forearm 
and wrist prior to service.  A veteran is entitled to service 
connection for disability resulting from disease or injury 
coincident with active service, or if preexisting such 
service, was aggravated therein.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. §§ 3.303, 3.306(a) (1998).  A threshold 
inquiry for all claims of entitlement to service connection 
is whether the claim is well grounded.  38 U.S.C.A. 
§ 5107(a).

In light of the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999, and hereinafter referred to as Court) 
holding that requires three basic evidentiary findings to 
establish a well grounded claim for service connection, the 
Board has determined that this veteran has indeed established 
a well grounded claim.  Specifically, the veteran has 
submitted medical evidence of a current disability, medical 
evidence of an inservice occurrence or aggravation of such 
injury, and medical evidence of a possible nexus between the 
inservice injury and current disability.  Caluza v. Brown, 7 
Vet. App. 498, 506 (1995); see also Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997), aff'd sub nom. Epps v. Brown, 9 Vet. 
App. 341 (1996).

Thus, in light of the above evidence, the veteran has 
established a well grounded claim, thus giving rise to the 
Board's duty to further assist the veteran in the development 
of his claim.  38 U.S.C.A. § 5107(a).


ORDER

The veteran's claim of entitlement to service connection for 
current left forearm and wrist disability by aggravation is 
well grounded.


REMAND

As stated in the decision herein, the issue before the Board 
involves a determination of whether the veteran's current 
left forearm and wrist disability was in fact aggravated by 
service.  The Board notes that the veteran's service medical 
records contain a report at enlistment that reveals a prior 
fracture of the left arm, not considered disabling and 
without residuals.  At separation, there were no relevant 
findings or diagnoses.  

Further, the Board points out that in the above-noted 
separate private medical opinions, the physicians opined that 
the veteran's childhood injury of the wrist was exacerbated 
in service as a result of the activities he was required to 
perform.  The veteran's Form DD214 indicates that during 
service, the veteran worked in aviation maintenance.  
Further, in the first of two statements, the physician stated 
that it is clear that the veteran now has arthritis in the 
affected area, but that it is difficult to ascertain the 
extent to which service affected the veteran's left arm and 
wrist problems.  The physician concluded that there is an 
historical likelihood that the veteran's arm and wrist 
disability was aggravated while in the military.  Also, the 
physician stated that it is likely that the veteran would 
have developed problems with the left wrist regardless of his 
military service; however, it was uncertain whether the 
veteran's problems occurred sooner due to his period of 
service.

In the second statement, the physician noted that the 
veteran's wrist was in a degenerative process and that it 
seemed reasonable that the veteran's period of service 
contributed to his present level of impairment.  The 
physician further noted that the veteran's service 
contributed approximately 16 percent to the impairment of the 
veteran's left wrist and forearm.   

In light of the veteran's issue as to whether the veteran 
entered service with a pre-existing wrist and forearm 
disability and if so, did service aggravate such disability, 
and to ensure that VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim, this case is 
REMANDED to the regional office (RO) for the following 
development:


1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for left wrist 
and forearm disability since the 
veteran's separation from service.  After 
securing the necessary release(s), the RO 
should obtain these records.

2.  The veteran should then be afforded a 
VA orthopedic examination to determine 
the extent of the relationship, if any, 
between his current left wrist and 
forearm disability and the symptoms 
documented in service. 

Specifically, the orthopedist should 
comment on whether the veteran's history 
of a left wrist and forearm disability 
constitutes clear and unmistakable 
evidence that such injury existed prior 
to service.  See 38 C.F.R. § 3.304(b)(1) 
(1998).  

If the examiner should find that the 
veteran's left wrist and forearm 
disability indeed existed prior to 
service, the examination should then 
focus directly on whether there was an 
increase in disability during service 
and, if so, whether it is  beyond that 
due the natural progress of the disease.  

3.  The examiner should provide a 
complete rationale for any conclusion 
reached.  Further, the RO should ensure 
that any additional information required 
to formulate the requested opinion should 
be requested and obtained.  The veteran's 
claims file, or copies of the data 
therein, must be made available to the 
examiner in conjunction with the 
requested review.

4.  The RO should then review the 
veteran's claim.  All pertinent law and 
regulations should be considered.  If the 
veteran's claim remains denied, he and 
his representative should be provided 
with a supplemental statement of the 
case, which should include, but not be 
limited to, any additional pertinent law 
and regulations and a complete discussion 
of the action taken on the veteran's 
claim.  Applicable response time should 
be allowed.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998)





